Citation Nr: 9926556	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-36 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968 and again from January 1969 to July 1969.  His 
DD Form 214 indicates that the veteran served in Vietnam for 
one year. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision which, in pertinent part, denied 
the veteran's claim for service connection for PTSD.  An 
August 1995 rating decision confirmed this action. 

In July 1998, the Board remanded this matter for additional 
development.  Pursuant to this remand, the RO contacted the 
veteran and asked him to submit additional information in 
regard to his claimed stressors.  The RO also attempted to 
obtain additional service records to help to verify the 
veteran's claimed stressor events.  Additional medical 
records were submitted, and a VA psychiatric examination was 
performed in December 1998.  Extensive efforts were made in 
an attempt to complete the requested development and, 
thereafter, the RO issued a supplemental statement of the 
case (SSOC) to the veteran, with a copy to his 
representative, by transmittal letter of March 1, 1999.  The 
matter is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era; he received no awards or decorations 
denoting that he engaged in combat with the enemy.

3.  VA examinations since service have reported diagnoses of 
schizoid personality; anxiety neurosis with depressive 
features; PTSD; major depression; alcohol dependence, in 
remission; alcohol-induced psychotic disorder, with 
hallucinations; psychotic disorder, not otherwise specified 
(NOS); amnestic disorder, NOS; and passive-aggressive 
personality traits. 

4.  At his medical examinations, the veteran has reported 
alleged combat stressors during his tour of duty in Vietnam; 
however, his descriptions of combat stressors were vague and 
general in nature and, when the RO requested, by letter of 
September 1998, that he provide specific information to 
assist in verification by the service department, he did not 
do so.

5.  Because the veteran failed to respond to the RO's request 
for information to permit verification of his claimed combat 
stressors, there is no credible supporting evidence that he 
engaged in combat with the enemy, nor is there credible 
supporting evidence that his claimed in-service stressor(s) 
actually occurred.

6.  The veteran does not have a clear diagnosis of PTSD.


CONCLUSION OF LAW

Based upon the evidence of record, PTSD was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The Board initially notes that the veteran's service medical 
records pertaining to his first period of active duty, 1965 
to 1968, are negative for any complaints or findings of a 
psychiatric disorder of any kind.  The DD Form 214 pertaining 
to the first period of active duty reflects the veteran 
served in the Republic of Vietnam for one year and that he 
was with the 4th Battalion, 28th Artillery.  Several awards 
and decorations were listed, none of which evidences 
participation in combat.  He did, however, receive the 
Vietnam Service Medal with Bronze Service Star which, while 
not conclusive evidence of combat, may indicate combat.

The service medical records pertaining to the veteran's 
second period of active duty, in 1969, reflect that he 
complained of a constant feeling of wanting to kill someone.  
An April 1969 record indicated that the veteran stated that 
he wanted to return to Vietnam so that he could kill someone 
and that he was becoming an alcoholic because he could not 
get killing off of his mind.  A report of psychiatric 
consultation in May 1969 indicated the veteran seemed 
discouraged over being sent to Germany as a cannoneer.  The 
diagnostic impression was immature personality, passive-
dependent-passive-aggressive type.  A late May 1969 record 
indicated that the veteran became violent and incoherent for 
unknown reasons, two days after being hit in the head.  The 
impression at that time was acute psychosis.

Records show that the veteran was subsequently hospitalized 
in late May and early June 1969, at which time the diagnosis 
was passive-aggressive personality.  Following treatment on 
the neuropsychiatric ward, he was discharged to duty.  The 
impression on a June 1969 neurological consultation sheet 
included tremors and depression.  An additional June 1969 
record showed that the veteran was treated for violent and 
aggressive behavior.  An EEG (electroencephalogram) was 
requested due to the veteran's passive-aggressive behavior 
and a need to provide neurological clearance.  The report of 
a June 1969 EEG was within normal limits, and no follow-up 
was scheduled.  The July 1969 report of examination at 
separation from service contained no pertinent clinical 
findings.

The veteran filed an original application for compensation or 
pension in October 1969.  A hospital summary indicates that 
he had been hospitalized at the VA Medical Center (VAMC) in 
Augusta, Georgia, in September and October 1969.  The 
discharge diagnoses included alcohol addiction and paranoia.  
Upon VA examination in April 1970, the veteran was found to 
have schizoid personality and anxiety neurosis with 
depressive features.  A rating decision in June 1970 denied 
service connection for anxiety neurosis with depressive 
features.

Numerous additional hospital summaries and records from the 
Augusta VAMC  were subsequently received, reflecting that the 
veteran was hospitalized and treated in February 1973 for a 
suicidal overdose and paranoid schizophrenia; in March 1973 
for depressive neurosis; in September and October 1973 for 
depressive neurosis in a passive-aggressive personality and 
episodic excessive drinking; from November 1973 to April 1974 
for passive-aggressive personality with suicidal tendencies 
(in remission), anxiety neurosis with depressive features, 
and insecticide intoxication (recovered); in April and May 
1974 for anxiety neurosis; and later in May 1974 for passive-
aggressive personality, dependent type.

In March and April 1975, the veteran underwent a period of 
examination and observation for determination of proper 
current diagnoses at the VA Hospital (VAH) in Columbia, South 
Carolina.  The report indicates diagnoses of passive-
aggressive personality with some schizoid trends, chronic 
anxiety reaction secondary thereto, and borderline mental 
retardation, with full-scale WAIS (Wechsler Adult 
Intelligence Scale) of 74.

The Board, in a decision issued in October 1975, denied 
service connection for a psychiatric disorder, variously 
diagnosed.

Received from the Social Security Administration (SSA) in 
February 1978 were medical reports obtained by that agency in 
connection with the veteran's claim for SSA disability 
benefits.  A July 1976 report of J. Chambers, M.D., and an 
October 1977 report of J. Freed, M.D., reflected a diagnosis 
of chronic undifferentiated schizophrenia.

A Special Psychiatric Examination was conducted at the 
Columbia VAH in May 1978.  The veteran's affect was reported 
to be within normal limits and it was noted that there was no 
evidence of thought disorder, delusions, hallucinations, or 
any other specific psychopathology.  The neuropsychiatrist 
reported that the veteran was without psychiatric disorder at 
that time.

The veteran commenced his claim for service connection for 
post-traumatic stress disorder in November 1994.  

Medical records dated from September 1986 to February 1995 
show that the veteran was treated at the Augusta VAMC for 
various disorders.  Beginning in May 1994, he began treatment 
for psychiatric problems at the mental health center.  A May 
1994 consultation sheet indicated that the veteran reported 
complaints of difficulty holding a job and getting along with 
people, hearing voices, seeing things, and nightmares; he was 
unable to elaborate on these complaints.  He denied suicidal 
or homicidal ideation.  Diagnosis at this time was deferred.  
In August 1994, he reported that he wished to join a Vietnam 
Veterans' Program.  It was noted that he continued to be 
vague and nonspecific in describing his complaints.  The 
impression was anxiety disorder and "rule out" PTSD.

A Psychodiagnostic Report of September 1994 indicates the 
veteran reported a significant level of symptoms commonly 
associated with PTSD, including intrusive memories of combat 
situations such as exchanging fire and observing other 
soldiers being injured or killed.  The psychologist reported 
that the veteran's self-reported symptom picture was 
consistent with PTSD, and with associated depressive symptoms 
and interpersonal conflicts.  She recommended that the 
veteran's self-report should be validated through clinical 
interviews and relevant background information.  In December 
1994, the veteran reported that his nightmares were "the 
same" and "about Vietnam."  The impression was "probable 
PTSD."  A mental health center record dated in February 1995 
reflects that the diagnosis "appears to be PTSD, chronic."

In May 1995, the veteran submitted statements and information 
regarding his claim for service connection for PTSD.  He 
noted that he did not remember a lot about Vietnam but that 
he did recall an incident when, while he was towing a gun 
with a truck, the wheel of the gun struck a land mine which 
blew up the tire and axle of the gun and injured a soldier 
from Memphis, Tennessee, by the name of Calhoun.  The veteran 
also reported that he went on "a recon mission looking for 
Charlie."  In an attachment, the veteran reported that he 
served in Vietnam from April 1966 to April 1967, with the 
"B" Battery of the 1st and 30th Artillery, attached to the 
101st Airborne.  He indicated that his terrifying, life-
threatening, stressful experiences included armed combat or 
enemy action, and he noted that has had nightmares, recurrent 
thoughts, and flashbacks of these events for the past 20 
years.  The veteran indicated that, since the traumatic 
events occurred, he has had problems with being jumpy or 
hyperalert, disturbed sleep, concentration, and memory.  He 
also reported that he avoided activities reminding him of the 
traumatic events and that he avoided getting close to people.

At a VA PTSD examination in June 1995, the veteran reported 
that, while in Vietnam, he mainly fired artillery weapons but 
was involved in one search-and-destroy mission.  He said he 
saw a lot of people killed and injured.  He admitted to two 
arrests for DUI, but denied any problem with alcohol.  He 
reported that he first received psychiatric treatment in 
1970, again in 1974, and then not until about a year before 
the examination.  The examiner noted that the veteran 
complained of seeing spiders and snakes on the wall, nerves, 
depression, shaking, hearing voices, and seeing things.  The 
physician also noted that the veteran did not complain of 
hypervigilence or nightmares.  The veteran said that he 
thought he saw Vietnamese in the woods.  Upon clinical 
evaluation, the veteran was found to be well oriented to 
time, place, and person but was reportedly rather vague about 
the past.  It was noted that recent psychological tests 
indicated below-normal intelligence and mild to moderate 
memory impairment.  His affect was flat, and his mood showed 
possible outward depression.  The examiner reported that the 
possibility of malingering or manipulation could not be 
excluded.  Diagnoses included "PTSD only if we accept his 
subjective symptoms as fact and stressors in Vietnam can be 
verified."

During his June 1996 hearing, the veteran reported that he 
did not have any psychiatric problems prior to Vietnam.  The 
veteran noted that he arrived in Vietnam in April 1966 and 
that he was assigned to "B" Battery, 1st Battalion, 30th 
Artillery.   He indicated that this was a towed-howitzer 
battalion, that they were headquartered in Quang Ngai, and 
that they moved rather frequently in order to support 
military operations of the 1st Brigade of the 101st Airborne 
Division.  The veteran reported that particularly stressful 
events included an incident when he was riding in a truck 
that was towing a gun.  He went on to state that the wheel of 
the towed howitzer struck a land mine which blew up the tire 
and axle of the gun and injured a soldier on the back of the 
truck.  Other stressful incidents reportedly included taking 
quite a bit of enemy sniper fire, having to fire the howitzer 
directly at an enemy force, taking friendly fire, and an 
explosion in the ammunitions magazine that killed a man the 
veteran called Sergeant Sargent.  The veteran reported being 
involved in the battle at "Dak To" and he noted that he saw 
enemy soldiers killed and wounded in combat.  It was noted 
that he was discharged in November 1968 and that he 
reenlisted in January 1969.  The veteran stated that, 
following reenlistment in January 1969, he had extensive 
mental health treatment while stationed in Germany.  He 
indicated that he was given an early discharge from his 
second enlistment because of his psychiatric problems.  It 
was noted that the veteran had continued psychiatric problems 
after service and that he had been diagnosed with PTSD.  The 
veteran stated that he believed all of his psychiatric 
problems since service were the result of PTSD due to 
experiences in Vietnam.  

In February 1998, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) provided extracts of Operational 
Reports - Lessons Learned, for the 1st Battalion, 30th 
Artillery, for the quarterly periods ending January 31, 1967, 
and October 31, 1967.  The reports show that the 1st 
Battalion, 30th Artillery was involved in shelling the enemy 
on numerous occasions during that significant period.    In 
the cover letter, it was noted that the veteran would have to 
provide more information concerning specific attacks and 
combat incidents in order to verify his stressor events.   
The USASCRUR provided casualty records pertaining to a Gary 
L. Sargent, assigned to the 101st Airborne Division at the 
time of his death due to hostile action in August 1966.

In July 1998, the Board remanded the veteran's case for 
additional development.  In that remand, the Board 
specifically pointed out that, although the RO had made a 
fine effort to obtain dispositive stressor evidence, there 
remained inconsistencies in the record as to the veteran's 
complete unit history in Vietnam that required additional 
development before a decision on the issue of service 
connection could be reached.  The Board noted that there were 
outstanding questions as to the veteran's unit assignments, 
his dates of service, and his duties in Vietnam, which, 
without further development, prevented further attempts to 
verify his alleged stressors.  

Pursuant to the instructions in the remand, the RO, in 
September 1998, sent the veteran a letter asking him to 
submit additional information in regard to his claimed 
stressors.  At this time, the RO also sent a Form 3101 
information request to obtain additional service records to 
help to verify the veteran's stressor events.  

On VA examination in December 1998, the examiner noted that 
the veteran's stressors in combat had not been established.  
A military history indicated that the veteran was apparently 
honorably discharged from his second period of active duty by 
mutual consent related to his medical and psychiatric 
problems.  It was noted that the veteran had trauma to the 
head while on duty, and that, after this, he became suicidal 
and was observed in the psychiatric ward for one day.  The 
diagnosis at that time was of an acute psychotic disorder.  
It was noted that, apparently, the veteran was not able to 
function well after that, and was released to civilian life.  
With regard to psychiatric history, it was reported that the 
veteran had two or three psychiatric admissions in the 1970's 
which were mostly related to suicidal behavior.  The veteran 
indicated that he was under the care of a psychiatrist at the 
VAMC through the 1970s and that he eventually stopped 
attending the clinic because he felt that it was not helping 
him much.  He stated that he returned to the clinic in 1994 
and underwent outpatient detoxification to stop drinking.  It 
was noted that the veteran has been alcohol free since then.  
His work history indicated that he was currently employed 
full-time with a construction company for which he had worked 
for the past two years.  It was noted that he got along 
reasonably well with his peers and supervisors, and, while he 
occasionally lost his temper, he generally managed to 
ventilate verbally or to walk away from the situation.  The 
veteran reported that, in a typical day, he would rise for 
work at 5:30 am, return after 5:30 p.m., eat, shower and go 
to bed; he said he sleeps a lot.  (The examiner noted that 
this is at variance with later inquiries about sleep patterns 
noted below.)  On weekends, the veteran reported that he 
relaxes at home and works in the yard or goes fishing with 
his wife.  

The examiner reported that the veteran attributed all of his 
problems to the head trauma that he suffered in Germany.  
Subjective complaints reportedly included seeing things such 
as spiders and snakes on a daily basis, hearing voices maybe 
once a week which he could not make out, nervousness, and 
tremors.  On mental status examination, it was noted that the 
veteran was guarded, cautious, and measured in his responses.  
His speech was reported to be of normal rate, volume, and 
tone.  His thought processes were noted to be logical, 
coherent, and goal directed without looseness of 
associations, circumstantiality, tangentiality or pressured 
speech.  His mood was noted to be mildly dysphoric and his 
affect was blunted.  When specifically asked about 
depression, the veteran stated that he felt depressed 
sometimes that he does not get his benefits from VA.  His 
thought content was noted to revolve around attributing his 
problems to the head trauma that he suffered in Germany.  The 
veteran indicated that he thought he should be compensated 
for PTSD, that he would like to be in the PTSD therapy 
program, and the he had been diagnosed with PTSD at the VAMC.  
The examiner noted that the veteran had no other symptoms to 
report.  

When symptoms and criteria associated with PTSD were explored 
during the 1998 examination, the veteran claimed that he had 
witnessed several people being killed in combat by bullet 
wounds, but that he could not remember the names of any 
friends killed.  When asked about persistent daily 
experiencing of traumatic events, the veteran admitted to 
having flashbacks, which he indicated were infrequent, less 
than once a week.  He also noted that he was able to continue 
to work during these episodes, and that other people were not 
aware that he was experiencing them.  The examiner noted that 
the veteran was able to give very few details of what he saw 
during these episodes.  When questioned regarding bad dreams 
or nightmares, the veteran indicated that he has had dreams 
where he feels that he is in a dark place and that everything 
is closing in on him.  The examiner noted that there was no 
clear cut evidence of repetitive dreams of a frightening 
nature.  The physician also noted that the flashbacks seemed 
to be extremely mild and vague, and that there were no 
reports from the veteran of acting or feeling as though the 
traumatic events were occurring.  Numerous questions 
regarding situations or events that might trigger these 
experiences were answered in the negative.  It was noted that 
the veteran did not endorse any activity as far as avoiding 
thoughts, feelings, or conversations associated with his 
Vietnam experience.  In addition, he was unable to recall the 
names of some of his friends and he could not provide many 
particulars about the incidents.  The examiner reported that 
there was no evidence of marked diminished interest or 
participation in significant activities, nor were there any 
reports of feelings of detachment or estrangements from 
others.  Furthermore, it was noted that there was no report 
of restrictive range of affect or a sense of foreshortened 
future.  The examiner also noted that, when specifically 
asked about his sleep, the veteran contradicted earlier 
statements by indicating that  he had difficulty falling 
asleep and staying asleep and that he only slept three hours 
a night.  The veteran did not endorse irritability or 
outbursts of anger but rather indicated that he walks away 
from situations when frustrated.  It was noted that the 
veteran did not indicate any difficulty with concentration, 
hypervigilance, or exaggerated startle response.  On 
cognitive functioning, the veteran was noted to be oriented 
to year and date, but gave the wrong month.  He was able to 
recall any three items he had memorized three minutes 
earlier.  He was able to give only one of the last three 
Presidents.  He was able to do simple addition rather 
quickly, and his insight and judgment were noted to be fair.  
At the time of the examination, the veteran was free of 
delusions, hallucinations, and suicidal or homicidal 
ideation.  As noted earlier, he did indicate recent 
occurrences of visual hallucinations and occasional auditory 
hallucinations which he could not make out.  No ideas of 
reference were present.  The diagnoses included alcohol 
dependence in remission; alcohol-induced psychotic disorder 
with hallucinations; psychotic disorder not otherwise 
specified; amnestic disorder not otherwise specified; and 
passive-aggressive personality traits. 

In comments at the end of the examination, the physician 
stated that few symptoms associated with PTSD were endorsed 
by the veteran, as noted above.  He noted that the veteran 
has had some difficulty related to alcohol dependence.  Also, 
the examiner opined that the veteran's memory loss could be 
related to his alcohol dependence, since it is not clear that 
the head trauma he sustained was severe enough to account for 
the degree of memory problems he was displaying.  Peripheral 
tremors and visual hallucinations were reportedly consistent 
with an alcohol-related outcome.  The examiner also commented 
that there seemed to be still a lack of established exposure 
to combat-related stress during the veteran's military duty 
in Vietnam.  Based on that, the physician indicated that, at 
this time, there is insufficient evidence to reach a 
diagnosis of PTSD. 

In February 1999, outpatient treatment records from the 
Augusta VAMC were added to the claims file.  Records from the 
SAPT (Substance Abuse Treatment Program) show that the 
veteran was seen for substance abuse problems from May 1995 
through January 1997.  Notes from the Mental Health Clinic 
dated from February to November 1995 indicate that the 
veteran was being treated for psychiatric problems labeled as 
PTSD/anxiety disorder, probable PTSD, and anxiety depression, 
not otherwise specified.  In February 1995 the symptoms were 
reported to include auditory hallucinations, visual 
hallucinations, nightmares, anxiety, and sleep problems.  The 
impression was that the veteran appeared stable in spite of 
his symptoms.  In April 1995, the veteran reported that he 
was feeling much better since his medications were changed in 
the last visit.  Findings included mood "ok," affect 
blunted, no active psychotic symptoms reported, no delusions, 
and cognition grossly intact.  In November 1995, it was noted 
that the veteran reported PTSD symptoms, anxiety, and a 
depressed mood.  The treating physician reported that PTSD 
symptoms included nightmares and daily intrusive thoughts.  
Trembling was reportedly related to anxiety, and it was noted 
that his depressed mood was due to not being paid well and 
being turned down for vacation.  Sleep was noted to be 
restful, and appetite and energy were reportedly good.  The 
only recent stressors were noted to relate to the veteran's 
job.  Review of subsequent records shows that PTSD was noted 
in records of treatment for unrelated problems in September 
1998 and January 1999.

Following the above-described efforts to complete the 
development requested on remand, the RO issued a supplemental 
statement of the case (SSOC) to the veteran, with a copy to 
his representative, by transmittal letter of March 1, 1999.  
With this SSOC, the veteran was informed that he had 60 days 
to submit any additional information and evidence if he so 
desired.  

II. Analysis

The present appeal arises from an original claim for service 
connection for PTSD. Therefore, the threshold question must 
be whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claim must fail and there 
is no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 
Epps v. West, 118 S. Ct. 2348 (1998).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (previously known as the Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that establishing service 
connection for that disability requires medical evidence 
establishing a current, clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and medical evidence of a link, 
or causal nexus, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation(s) will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).

For a claim to be well grounded, the veteran need only submit 
medical evidence of a current disability, lay evidence 
(presumed to be credible at this stage of the claim) of an 
in-service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet.App. 128, 136-137 (1997).  

After a review of the evidence, the Board finds that the 
veteran has submitted a well-grounded claim for PTSD.  In 
reaching this decision, we note that he has claimed to have 
experienced combat while serving in the U.S. Army during the 
conflict in Vietnam.  In particular, the veteran has reported 
that his unit was under enemy and friendly fire, that he 
witnessed the injury of American soldiers, that he 
participated in reconnaisance missions, and that he saw a 
comrade killed.  In addition, a number of VA clinic reports 
and the June 1995 examination report have noted that the 
veteran suffers from PTSD, and have related that diagnosis to 
the combat stressors described to the examiners by the 
veteran.  As held in the Court's caselaw, noted above, the 
veteran's lay evidence (which is presumed to be credible at 
the initial stage of the claim), coupled with the diagnosis 
of PTSD in the record and the examiners' nexus statements, 
are sufficient for the purpose of determining well-
groundedness.

Once a PTSD claim has been determined to be well grounded, 
this does not necessarily mean the claim will be granted. As 
the Court has emphasized:

even though . . . the appellant has 
presented a well-grounded claim for 
service connection for PTSD, 
"eligibility for a PTSD service-
connection award requires" more; 
specifically, "(1) [a] current, clear 
medical diagnosis of PTSD . . . ; (2) 
credible supporting evidence that the 
claimed in-service stressor actually 
occurred; and (3) medical evidence of a 
causal nexus between current 
symptomatology and the specific claimed 
in-service stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997).

Turning to the substantive law regarding service connection 
for PTSD, adjudication of such a claim requires consideration 
of evidence regarding the places, types, and circumstances of 
the veteran's service as shown by service records, official 
histories of organizations in which he served, and pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); Cohen, 
supra, at 137.  If the stressors claimed by the veteran are 
related to combat, service department evidence that the 
veteran engaged in combat or was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  See 
Anglin v. West, 11 Vet. App. 361, 367 (1998), citing Cohen, 
supra, at 138; 38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  Service department records 
must support, and not contradict, the veteran's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet.App. 
283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

Turning to the evidence on file, the Board notes that, while 
unit records document that the 1st Battalion, 30th Artillery 
served in combat-related activity with the 101st Airborne 
Division, and that a member of the 101st by the name of 
Sargent was killed in hostile action, the file contains no 
evidence sufficient to establish that the veteran was a 
member of either of these units.  As was noted in the July 
1998 Board remand, the records do not support the veteran's 
claim that he was a member of the 1st Battalion, 30th 
Artillery, or the 101st Airborne.  To the contrary, the DD 
Form 214 pertaining to the veteran's first period of active 
duty reflects that he served with the 4th Battalion, 28th 
Artillery.  Moreover, the file contains no record indicating 
that the veteran had any combat participation whatsoever.  
His service records show no awards or decorations which would 
presumptively indicate that he engaged in combat with the 
enemy.  Review of the record reveals no military verification 
evidence showing that the veteran was exposed to the 
stressful events he relates.  

In an attempt to aid the veteran with his claim, the RO wrote 
the veteran in September 1998 and requested information 
regarding his units of assignment and corroborating evidence 
of the claimed stressful event(s) which might have led to the 
onset of his claimed PTSD.  No reply to the RO's request was 
received, and no other credible supporting evidence has been 
advanced to corroborate the veteran's contentions.  

Based upon the above, the Board must therefore find that the 
evidence does not support a conclusion that the veteran 
engaged in combat.  This finding is based upon the lack of 
any military records, such as unit assignments or awards and 
decorations, which are indicative of combat participation.  
In addition, the Board notes that, although there is 
considerable correspondence from the veteran in the claims 
file, he has failed to respond to the RO's request that he 
provide specific information which would permit verification 
of any claimed stressor event(s) in service.  See Fossie v. 
West, 12 Vet.App. 1, 6 (1998), where the Court stated, "If 
the veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

Thus, the stressor element of a valid claim for PTSD is 
lacking.  We wish to emphasize that "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  We 
are not unsympathetic to the veteran's assertions regarding 
PTSD, but, once the RO sought stressor verification data from 
him, he had an obligation to follow through on his claim.  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).

The Board thus finds that, without supportive evidence of an 
in-service stressor, the veteran's uncorroborated account of 
his military experiences is an inadequate basis for 
substantiating his claim, notwithstanding that certain health 
care professionals may have accepted as accurate the 
appellant's reported service history for purposes of 
treatment and diagnosis, e.g., in diagnosing PTSD.  See 
Cohen, supra.  Not only did the veteran fail to respond to 
the September 1998 letter from the RO, but he was further 
notified of the need for him to provide stressor verification 
information in the Supplemental Statement of the Case sent to 
him (and his representative) by the RO in March 1999.

In light of the foregoing, although the Board has considered 
the utility of remanding the case to again attempt to elicit 
stressor-verification evidence from the veteran, we believe, 
based upon his lack of cooperation with our previous remand, 
that such action would only unnecessarily impose additional 
burdens on the RO (which has already expended considerable 
effort on this claim), with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).

Moreover, in reviewing the June 1995 examination report in 
which the diagnosis of PTSD was noted, we find that the 
physician specifically indicated that this diagnosis would 
apply "only if we accept his subjective symptoms as fact and 
stressors in Vietnam can be verified."  As the veteran has 
not responded to the RO's request for additional stressor-
verification information, and the file contains none, the 
June 1995 diagnosis of PTSD (contingent on verified 
stressors) cannot now be relied on as a clear diagnosis of 
that disorder.  The Board further notes that the VA physician 
who most recently examined the veteran in December 1998 
appears to agree.  Upon VA examination for PTSD, this 
examiner diagnosed other disorders and, in further comments, 
he specifically reported to the RO that there is insufficient 
evidence to reach a diagnosis of PTSD.  Without a current, 
clear diagnosis of PTSD, and without credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, the preponderance of evidence weighs heavily 
against the veteran's claim of service connection for PTSD.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for PTSD.  Such evidence would need to be responsive to 
the RO's previous request for stressor verification 
information, without which his claim cannot be allowed.


ORDER

Entitlement to service connection for PTSD is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

